Case 1:20-cv-01893-DLP-SEB Document 1 Filed 07/16/20 Page 1 of 4 PageID #: 1




                  UNITED STATES DISTRICT COURT
                            FOR THE
                  SOUTHERN DISTRICT OF INDIANA
                     INDIANAPOLIS DIVISION

DANIEL S. O'TOOLE                 )
STACIA L. O'TOOLE                 )
                                  ) Cause # 1:20-cv-1893
Plaintiffs                        )
                                  )
             v.                   )
                                  )
ROACHE & ASSOCIATES               )
                                  )
Defendants                        )

_________________________________________________________________

             PLAINTIFFS COMPLAINT FOR DAMAGES
_________________________________________________________________

     Comes now Plaintiffs, by counsel, and for their Complaint for

Damages against Defendants, Roache & Associates, and in support of

same states and alleges as follows:

1.   This action is authorized and brought pursuant to 15 U.S.C.A.

1692, Title VIII of the Consumer Protection Act, known as the Fair Debt

Collection Practices Act (FDCPA), to address a violation of Plaintiffs

rights thereof;

2.   Plaintiffs are adult United States citizens residing at 13867

Smokey Ridge Drive, Carmel, Indiana;
Case 1:20-cv-01893-DLP-SEB Document 1 Filed 07/16/20 Page 2 of 4 PageID #: 2




3.   Plaintiffs, each of them, are debtors within the meaning of that

term as contemplated by the Fair Debt Collection Practices Act (FDCPA;

4.   Defendant, Roache & Associates is a law firm and a third-party

debt collector covered by the Fair Debt Collection Practices Act. Heintz

v. Jenkins, 514 U.S. 291 (1995);

5.   On our about March 27, 2019, Defendant sent a letter attempting

to collect an alleged consumer debt from Plaintiffs on behalf of Smokey

Ridge Homeowners Association, Inc. A copy of that letter is attached

hereto as Exhibit A;

6.   The letter gave the debtors notice that they had 30 days to dispute

the validity of the debt attempting to be collected;

7.   Defendants sent a subsequent letter on or about April 23, 2019, a

date which fell within the 30 days ambit provided for in the first letter,

demanding additional amounts, and setting a due date of May 3, 2019.

There was no reference to the dispute notification in the letter of March

27, 2019 and no new advisement pursuant to the FDCPA as to the new

higher amount now demanded. A copy of that letter is attached hereto

as Exhibit B;

8.   The letter of April 23, 2019 is violative of 15 U.S.C.A. 1692 (a) for
Case 1:20-cv-01893-DLP-SEB Document 1 Filed 07/16/20 Page 3 of 4 PageID #: 3




confusing and conflicting information as to the consumer's rights under

the Act which the debt collector is required to give;

9.    That such conflicting information in the letter is a violation of the

Fair Debt Collection Practices Act by attempting to defeat the statute's

purpose by making the required disclosures in a form or within a

context in which they are unlikely to be understood by the

unsophisticated debtors whoa re the particular objects of the statute's

solicitude. Bartlett v. Heibl, 128 F.3d 497 (7th Cir. 1997);

10.   Defendant then filed a Small Claims suit in the Hamilton Superior

Court Four on July 16, 2019; cause # 29D04-1907-SC-6550;

11.   As a result of the unlawful collection practices of the Defendant,

Roache & Associates, Plaintiff's rights under 15 U.S.C.A. 1692, have

been violated and Plaintiffs have been damages thereby;

12.   Wherefore, Plaintiffs pray the Honorable Court to award damages

to Plaintiffs as against Defendant, pursuant to the applicable provisions

of the FDCPA, for reasonable attorney fees, and for all other relief just

and proper in the premises.
Case 1:20-cv-01893-DLP-SEB Document 1 Filed 07/16/20 Page 4 of 4 PageID #: 4




                      Respectfully submitted,

                      /s/James R. Recker
                      James R. Recker
                      22233-49
                      Attorney for Plaintiffs, Daniel & Stacia O'Toole
